UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of April 2012 Commission File Number: 0-32115 Equal Energy Ltd. (Translation of registrant's name into English) 2700, 500-4th Avenue S.W. Calgary, Alberta T2P 2V6 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FForm 40-F _X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X The Issuer is filing material documents not previously filed.         TABLE OF CONTENTS The following documents are filed as part of this Form 6-K: Exhibit Description 99.1Notice of AnnualGeneral Meeting Record Date April 4, 2012 99.2Management Information Circular April 4, 2012   SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 4, 2012 Equal Energy Ltd. By: /s/ Wendell Chapman Name: Wendell Chapman Title: Sr. V.P., Finance and Chief Financial Officer EXHIBIT INDEX Exhibit Description 99.1Notice of Annual GeneralMeeting Record Date April 4, 2012 99.2Management and Information Circular April 4, 2012
